Name: 2014/716/EU, Euratom: Council Decision, taken by common accord with the President-elect of the Commission, of 15 October 2014 adopting the list of the other persons whom the Council proposes for appointment as Members of the Commission, repealing and replacing Decision 2014/648/EU, Euratom
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-10-17

 17.10.2014 EN Official Journal of the European Union L 299/29 COUNCIL DECISION, taken by common accord with the President-elect of the Commission, of 15 October 2014 adopting the list of the other persons whom the Council proposes for appointment as Members of the Commission, repealing and replacing Decision 2014/648/EU, Euratom (2014/716/EU, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 17(3) and (5) and the second subparagraph of Article 17(7) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to European Council Decision 2013/272/EU of 22 May 2013 concerning the number of members of the European Commission (1), Whereas: (1) The mandate of the Commission appointed by European Council Decision 2010/80/EU (2) comes to an end on 31 October 2014. (2) A new Commission, consisting of one national of each Member State, including its President and the High Representative of the Union for Foreign Affairs and Security Policy, should be appointed until 31 October 2019. (3) The European Council nominated Mr Jean-Claude JUNCKER as the person put forward to the European Parliament as President of the Commission, and the European Parliament elected him as President of the Commission at its Plenary Session of 15 July 2014. (4) On 30 August 2014, the European Council, in agreement with the President-elect of the Commission, appointed Ms Federica MOGHERINI as High Representative of the Union for Foreign Affairs and Security Policy in accordance with Article 18(1) of the Treaty on European Union. (5) By Decision 2014/648/EU, Euratom (3), the Council adopted by common accord with the President-elect of the Commission the list of the other persons whom it proposes for appointment as Members of the Commission until 31 October 2019. (6) By common accord with the President-elect of the Commission, Decision 2014/648/EU, Euratom should be repealed before the list contained in it is subject to the vote of consent of the European Parliament and should be replaced by this Decision. (7) In accordance with Article 17(7), third subparagraph, of the Treaty on European Union, the President, the High Representative of the Union for Foreign Affairs and Security Policy and the other Members of the Commission are subject as a body to a vote of consent by the European Parliament, HAS ADOPTED THIS DECISION: Article 1 By common accord with Mr Jean-Claude JUNCKER, President-elect of the Commission, the Council proposes the following persons for appointment as Members of the Commission until 31 October 2019: Mr Vytenis Povilas ANDRIUKAITIS Mr Andrus ANSIP Mr Miguel ARIAS CAÃ ETE Mr Dimitris AVRAMOPOULOS Ms ElÃ ¼bieta BIEÃ KOWSKA Ms Violeta BULC Ms Corina CREÃ U Mr Valdis DOMBROVSKIS Ms Kristalina GEORGIEVA Mr Johannes HAHN Mr Jonathan HILL Mr Phil HOGAN Ms VÃ ra JOUROVÃ  Mr Jyrki KATAINEN Ms Cecilia MALMSTRÃ M Mr Neven MIMICA Mr Carlos MOEDAS Mr Pierre MOSCOVICI Mr Tibor NAVRACSICS Mr GÃ ¼nther OETTINGER Mr MaroÃ ¡ Ã EFÃ OVIÃ  Mr Christos STYLIANIDES Ms Marianne THYSSEN Mr Frans TIMMERMANS Mr Karmenu VELLA Ms Margrethe VESTAGER in addition to: Ms Federica MOGHERINI, appointed High Representative of the Union for Foreign Affairs and Security Policy. Article 2 Decision 2014/648/EU, Euratom is hereby repealed. Article 3 This Decision shall be forwarded to the European Parliament. It shall be published in the Official Journal of the European Union. Done at Brussels, 15 October 2014. For the Council The President S. GOZI (1) OJ L 165, 18.6.2013, p. 98. (2) European Council Decision 2010/80/EU of 9 February 2010 appointing the European Commission (OJ L 38, 11.2.2010, p. 7). (3) Council Decision, taken by common accord with the President-elect of the Commission, of 5 September 2014 adopting the list of the other persons whom the Council proposes for appointment as Members of the Commission (2014/648/EU, Euratom) (OJ L 268, 9.9.2014, p. 5).